ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                                )
Doubleshot, Inc.                                ) ASBCA No. 61691
                                                )
Under Contract Nos. N6835-06-C-0416             )
                    W56HZV-07-C-0295            )
                    N00014-07-C-0386            )
                    N00014-08-C-0497            )

APPEARANCE FOR THE APPELLANT:                      Wayne A. Keup, Esq.
                                                    Wayne A. Keup, PLLC
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Arthur M. Taylor, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Srikanti Schaffner, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Carson, CA

               OPINION BY ADMINISTRATIVE JUDGE O’CONNELL

       Appellant, Doubleshot, Inc. (Doubleshot) has filed a motion for reconsideration
of the Board’s July 22, 2020, decision denying summary judgment that the
government’s claim is time barred. The Board denies the motion.

                                     DECISION

        “Motions for reconsideration do not afford litigants the opportunity to take a
‘second bite at the apple’ or to advance arguments that properly should have been
presented in an earlier proceeding.” Dixon v. Shinseki, 741 F.3d 1367, 1378 (Fed. Cir.
2014). But if we made mistakes in our findings of fact or conclusions of law, or by
failing to consider an appropriate matter, reconsideration may be appropriate. Ford
Lumber & Bldg. Supply, Inc., ASBCA No. 61618, 20-1 BCA ¶ 37,487 at 182,088.

        In its motion for reconsideration, Doubleshot contends that the government had
all of the information it needed to assert its claim by the time the Defense Contract
Audit Agency (DCAA) issued a “flash report” on April 29, 2011 (app. mot. for recon.
at 2-3). Doubleshot raised this contention in its motion for summary judgment but the
Board rejected it. Doubleshot, Inc., ASBCA No. 61691, 20-1 BCA ¶ 37,677
at 182,904-05.
        In its motion and reply brief, Doubleshot acknowledges that in 2013 it
submitted incurred cost proposals and does not dispute the government’s contention
that as late as 2017 it was still providing financial documentation to DCAA (see, e.g.,
gov’t resp. at exs. G8-G11). One of the weaknesses in Doubleshot’s presentation is
that none of the financial documents it produced to DCAA prior to the 2011 flash
report, nor those it produced in 2016 and 2017, are in the record.

       As the Board explained in the opinion, the determination of the accrual date of
a government claim is a fact specific inquiry. Doubleshot, Inc., ASBCA No. 61691,
20-1 BCA ¶ 37,677 at 182,904. On summary judgment, the Board must construe the
evidence in the light most favorable to the government as the non-moving party and
must draw all reasonable inferences in its favor. Id. at 182,905. Thus, for example,
while Doubleshot dismisses the importance of the documents it provided to DCAA in
2016 and 2017 (app. reply at 2-3), the government disagrees, pointing out that in that
time period Doubleshot provided DCAA with payroll, employee checks, time cards,
and bank verifications to support its purported costs (gov’t resp. at 5).

        A dispute centered upon the parties’ dueling characterizations of non-record
evidence is simply not appropriate for resolution on summary judgment. ∗ The Board
clarifies, however, that after development of a full record, the Board will make a final
determination as to whether any portion of the government’s claim is barred by the
statute of limitations.

                                    CONCLUSION

        Doubleshot’s motion for reconsideration is denied.

        Dated: November 17, 2020



                                                MICHAEL N. O’CONNELL
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
(Signatures continued)

∗
    The Board acknowledges Doubleshot’s reliance on our opinion in Laguna
        Construction Co., Inc., ASBCA No. 58569, 14-1 BCA ¶ 35,618, but that appeal
        is distinguishable because, among other things, the contractor provided all of
        the pertinent documentation to DCAA giving rise to the government claim in
        the same year that the contract was awarded.
                                            2
 I concur                                           I concur



 RICHARD SHACKLEFORD                                OWEN C. WILSON
 Administrative Judge                               Administrative Judge
 Acting Chairman                                    Vice Chairman
 Armed Services Board                               Armed Services Board
 of Contract Appeals                                of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61691, Appeal of
Doubleshot, Inc., rendered in conformance with the Board’s Charter.

       Dated: November 18, 2020




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             3